Gray, C. J.
The plaintiff’s wife had no authority by law, without his assent, to give an irrevocable license to enter his tenement. The jury have found that the plaintiff did not know of or ratify the instrument signed by her, before the defendant’s entry, and that the wife did not, at the time of the entry, permit it. The defendant was, therefore, rightly held to be liable as a trespasser in forcibly breaking the door and entering the tenement for the purpose of taking his property, without the permission of the plaintiff. McLeod v. Jones, 105 Mass. 403. Swain v. Mizner, 8 Gray, 182.
Exceptions overruled.